 


114 HR 2238 IH: Craft Beverage Bond Simplification Act of 2015
U.S. House of Representatives
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2238 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2015 
Mr. Kelly of Pennsylvania (for himself, Mr. Blumenauer, Mr. Meehan, Mr. DeFazio, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to remove bond requirements and extend filing periods for certain taxpayers with limited excise tax liability. 
 
 
1.Short titleThis Act may be cited as the Craft Beverage Bond Simplification Act of 2015. 2.Removal of bond requirements and extending filing periods for certain taxpayers with limited excise tax liability (a)Filing requirementsParagraph (4) of section 5061(d) of the Internal Revenue Code of 1986 is amended— 
(1)in subparagraph (A)— (A)by striking In the case of and inserting the following: 
 
(i)More than $1,000 and not more than $50,000 in taxesExcept as provided in clause (ii), in the case of, (B)by striking under bond for deferred payment, and 
(C)by adding at the end the following new clause:  (ii)Not more than $1,000 in taxesIn the case of any taxpayer who reasonably expects to be liable for not more than $1,000 in taxes imposed with respect to distilled spirits, wines, and beer under subparts A, C, and D and section 7652 for the calendar year and who was liable for not more than $1,000 in such taxes in the preceding calendar year, the last day for the payment of tax on withdrawals, removals, and entries (and articles brought into the United States from Puerto Rico) shall be the 14th day after the last day of the calendar year., and 
(2)in subparagraph (B)— (A)by striking Subparagraph (A) and inserting the following: 
 
(i)Exceeds $50,000 limitSubparagraph (A)(i), and (B)by adding at the end the following new clause: 
 
(ii)Exceeds $1,000 limitSubparagraph (A)(ii) shall not apply to any taxpayer for any portion of the calendar year following the first date on which the aggregate amount of tax due under subparts A, C, and D and section 7652 from such taxpayer during such calendar year exceeds $1,000, and any tax under such subparts which has not been paid on such date shall be due on the 14th day after the last day of the calendar quarter in which such date occurs.. (b)Bond requirements (1)In generalSection 5551 of such Code is amended— 
(A)in subsection (a), by striking No individual and inserting Except as provided under subsection (d), no individual, and (B)by adding at the end the following new subsection: 
 
(d)Removal of bond requirements 
(1)In generalDuring any period to which subparagraph (A) of section 5061(d)(4) applies to a taxpayer (determined after application of subparagraph (B) thereof), such taxpayer shall not be required to furnish any bond covering operations or withdrawals of distilled spirits, wines, or beer. (2)Satisfaction of bond requirementsAny taxpayer for any period described in paragraph (1) shall be treated as if sufficient bond has been furnished for purposes of covering operations and withdrawals of distilled spirits, wines, or beer for purposes of any requirements relating to bonds under this chapter.. 
(2)Conforming amendments 
(A)Bonds for distilled spirits plantsSection 5173(a) of such Code is amended— (i)in paragraph (1), by striking No person and inserting Except as provided under section 5551(d), no person, and 
(ii)in paragraph (2), by striking No distilled spirits and inserting Except as provided under section 5551(d), no distilled spirits. (B)Bonded wine cellarsSection 5351 of such Code is amended— 
(i)by striking Any person and inserting the following:  (a)In generalAny person, 
(ii)by inserting , except as provided under section 5551(d), before file bond, (iii)by striking Such premises shall and all that follows through the period, and 
(iv)by adding at the end the following new subsection:  (b)DefinitionsFor purposes of this chapter— 
(1)Bonded wine cellarThe term bonded wine cellar means any premises described in subsection (a), including any such premises established by a taxpayer described in section 5551(d). (2)Bonded wineryAt the discretion of the Secretary, any bonded wine cellar that engages in production operations may be designated as a bonded winery.. 
(C)Bonds for breweriesSection 5401 of such Code is amended by adding at the end the following new subsection:  (c)Exception from bond requirements for certain breweriesSubsection (b) shall not apply to any taxpayer for any period described in section 5551(d).. 
(c)Effective dateThe amendments made by this section shall take effect on the date that is 90 days after the date of the enactment of this Act.  